Title: To George Washington from Brigadier General Nathanael Greene, 4 August 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp on Long Island Augt 4[1776]

Col. Hand Reports 21 Sail seen off last Evening, Eight arrivd at the Hook this morning and thirteen coming in.
The Enemies Guard Boats pattroled much higher up the Bay than usual last Night.
I apprehend a couple of Guard Boats are necessary to Pattrole from Red to Yellow Hook across the Bay leading to Rappelyeas Mills, providing there are Boats to spare.
Inclosd is a return of the Officers of Col. Hands Riffle Regiment. as the return made me by Col. Hand is not as intelligible as I could wish I shall send and get another as soon as may be. I must beg your Excellencys Pardon for suffering the return to escape my memory, and neglecting makeing it agreeable to your Orders some days past.
I shall send in a list of the Names in a few hours of the persons proper to be takeen up on this Island. I am with respect Your Excellencys Most Obedient Servant

Nath. Greene

